DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is being issued to revise and correct a typographical error found in the PTO-37 form and the Notice of Allowability (NOA) both mailed on 12/23/2020. Regarding the PTO-37 form, the form stated the incorrect communications filing date of “12/09/2020” in checkbox 1. Regarding the NOA, the Response to Remarks section of the NOA stated the incorrect amendment filing date of “12/09/2020”. As a result, this Corrected Notice of Allowability clarifies that the allowance is in response to claim amendments filed on 12/04/2020, as seen below.

Response to Remarks
The amendments received on 12/04/2020 have been entered, considered, and an action on the merits follows.
Applicant’s amendments have obviated the previous rejection of record. The allowability of claims 1, 3, 4, 7, 8, 11, and 21 are addressed in the Office Action below.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 11 and 21 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a first vertical positioning mechanism comprising a third tipping axis mounting the said first chassis to said support frame and a third tipping cylinder inserted between said first chassis and said first support frame”
and
“a second vertical positioning mechanism comprising a fourth tipping axis mounting the said second chassis to said support frame and a fourth tipping cylinder inserted between said second chassis and said second support frame”

The following closest prior arts fall short for the following reasons:
Konrad discloses the invention as claimed substantially (figure 4) but fails to teach a vertical positioning mechanism comprising a tipping axis and tipping cylinder.
Mackenzie teaches a vertical positioning mechanism (figure 3) comprising a cylinder (24) that adjust vertical position of the chassis via sliding, but fails to teach the mechanism having a tipping axis.
Dolney (US 3302437 A) teaches a machine for forming a sheet with stretching (figure 1), the machine comprising a vertical positioning mechanism (figure 5) that adjusts the vertical position of a chassis (50) via a cylinder (76) about a tipping axis (67). However, the vertical positioning mechanism of Dolney would destroy the closest primary reference Konrad, because Dolney’s chassis rollers on a track via wheels (figure 5, elements 70 and 71), and is free to disengage from the track when the chassis is raised via the vertical positioning mechanism, whereas Konrad’s chassis slides within a secured groove that does not allow disengagement without destroying the chassis and the secured groove.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725